UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
VICTOR ORTIZ,
                                                                 :
                                      Plaintiff,                 :   18-CV-9990 (PGG) (OTW)
                                                                 :
                     -against-                                   :           ORDER
                                                                 :
CITY OF NEW YORK, et al.,                                        :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On December 9, 2019, Plaintiff was ordered to file his amended complaint by January

10, 2020 substituting the names of the Doe Defendants. (ECF 23). To date, Plaintiff has not filed

an amended complaint. Although the City has informed the Court that Plaintiff has been

released from custody, ECF 22, Plaintiff has not provided any updated address. Plaintiff is

reminded that failure to keep the Court apprised of current contact information may result in

dismissal of the action for failure to prosecute under Federal Rule of Civil Procedure 41(b).

         Accordingly, by March 27, 2020, Plaintiff shall (1) file his amended complaint and (2)

provide the Court with a current mailing address. Failure to do so may result in my

recommending dismissal for failure to prosecute. The Clerk is respectfully requested to mail a

copy of this Order to the pro se Plaintiff at the address on the docket.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: February 26, 2020                                                        Ona T. Wang
       New York, New York                                              United States Magistrate Judge
